DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pp. 6-11 of Remarks, filed 01/31/2021, with respect to the rejections under 35 U.S.C. §112 and 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §112 and 35 U.S.C. §103 of claims 1, 4-6, and 9 have been withdrawn. 
The remaining issues were addressed in a telephone interview with Applicant’s Representative, Mr. Stephen Bondura (Reg. No. 35,070) and the undersigned Examiner on April 28, 2021.  Applicant’s Representative filed a Supplemental Amendment resolving those issues and placing the application in condition for allowance.  Applicant’s Representative is thanked for the courtesies extended during the interview.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I-VIII, as set forth in the Office action mailed on 09/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/30/2020 is withdrawn. Claims 2, 7, 8, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, 4-9, including the amendments made in the Supplemental Amendment of 04/28/2021, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a power generation system comprising all the claimed features, including, notably:
a control sub-system comprising: 
a plurality of switching elements (130, and 132 or 201); and 
a controller (136) operatively coupled to the plurality of switching elements (130, and 132 or 201) and configured to selectively control switching of one or more switching elements of the plurality of switching elements (130, and 132 or 201) based on a value of an operating parameter corresponding to at least one of the prime mover (102), the DFIG (104), or the secondary power source (110, 401) to disconnect the rotor winding from the rotor-side converter and connect the rotor-side converter (106) in parallel to the line-side converter (108) at the PCC to increase an electrical power production by the power generation system (100, 200, 300, 400).
Regarding claims 2, 4-9, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
April 28, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832